In re Jackson, Graylyn; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Charles, 29th Judicial District Court Div. D, No. 98-0614; to the Court of Appeal, Fifth Circuit, No. 00-KH-1205.
Writ granted. If it has not done so already, the district court is ordered to supply relator with a copy of his bill of information. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. The district court is further ordered to supply relator with estimates of the costs of reproducing other public records relator has requested and to which he is entitled. La. Const. art. XII, Section 3; R.S. 44:31; R.S. 44:31.1; State ex rel. Gray v. State, 97-0447 (La.9/5/97), 699 So.2d 74.